internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-108134-03 date date legend trust taxpayer taxpayer taxpayers partnership accounting firm accountant date date a b dear this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayers’ generation-skipping_transfer gst tax exemptions to certain transfers to an irrevocable_trust a summary of the facts and representations submitted is as follows on date taxpayer formed an irrevocable_trust trust for the benefit of taxpayer 1's issue article iii of the trust provides the trustees with the discretion to pay or accumulate and add to principal all or a portion of the trust’s net_income to taxpayer 1's issue article iii provides trustees with the power to invade trust principal to provide for the health support maintenance and education of any or all of taxpayer 1's issue payments of income or principal need not be equalized among taxpayer 1's issue plr-108134-03 article iii provides that when all of taxpayer 1's children have completed their education or have attained age whichever occurs first or at such earlier time determined by the trustees in their sole discretion the trust estate is to be divided and allocated one equal share trust share each to taxpayer 1's then living children and taxpayer 1's deceased children with then living issue article iii provides the trustees of each living child’s trust share with the discretion to pay or accumulate and add to principal all or a portion of the trust share’s net_income to the child and the child’s issue payments of income need not be equalized among the child and the child’s issue article iii provides that in the event the trustees determine that the trust share’s net_income and the child’s other resources are insufficient the trustees may distribute to the child or the child’s issue as much of the trust share’s principal as is necessary to provide for their reasonable health support maintenance and education payments of principal need not be equalized among the child and the child’s issue article iii provides the child in his or her will with a power to appoint the remaining balance of the child’s trust share among the child’s spouse and taxpayer 1's living issue trust share assets not appointed are to be distributed to the child’s then living issue by right of representation if any if none to taxpayer 1's then living issue by right of representation provided that any assets distributed to a current income_beneficiary of the trust or a_trust share shall be added to the trust or trust share and administered as part thereof article iii dollar_figure provides that each trust share allocated to a deceased child with living issue is to be distributed among the child’s spouse and then living issue in accordance with the child’s exercise of a power_of_appointment over the trust share in the child’s will trust share assets not appointed are to be distributed to the deceased child’s then living issue by right of representation article iii provides that if all of taxpayer 1's issue die prior to the trust’s or any trust share’s final distribution the then remaining trust estate is to be distributed one- half to taxpayer 1's heirs and one-half to taxpayer 2's heirs as if taxpayers had died intestate on the date of death of the last to die of taxpayers and taxpayer 1's issue on date taxpayers transferred to the trust limited_partnership units in partnership taxpayers retained accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns accounting firm in preparing taxpayers’ form sec_709 inadvertently failed to allocate taxpayers’ gst exemptions to their respective date transfers to the trust taxpayer reported the value of the limited_partnership interests he transferred at dollar_figurea and taxpayer reported the value of the limited_partnership interests she transferred at dollar_figureb plr-108134-03 sometime later in reviewing taxpayers’ form sec_709 reporting the date transfers accountant discovered accounting firm’s failure to allocate taxpayers’ gst exemptions to the transfers to the trust taxpayers have represented that they have sufficient remaining gst_exemption amounts available to apply to the date transfers to the trust taxpayers are requesting an extension of time under sec_2642 and sec_301_9100-3 to allocate their gst exemptions to their respective date transfers to the trust and rulings that the amounts of such allocations will be based on the gift_tax values of the property transferred to the trust on date and that the allocations will be effective as of date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-108134-03 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-108134-03 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of sixty days from the date of this letter to allocate their respective available gst_exemption amounts to their respective date transfers to the trust once made the allocations will be effective as of date the amount of each allocation is to be based on the value of the property transferred by each taxpayer to the trust on date these allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 two copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property taxpayers transferred to the trust on date for federal transfer_tax purposes plr-108134-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies of this letter cc
